Citation Nr: 1015833	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-19 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetic 
retinopathy, maculopathy, and cataracts, currently rated as 
10 percent disabling.

2.  Entitlement to a separate rating based on limitation of 
visual acuity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1956 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted a 
separate compensable rating of 10 percent for diabetic 
retinopathy, maculopathy, and cataracts.

In January 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing that was held at the 
RO. A copy of the transcript of that hearing has been 
associated with the record on appeal.  In April 2009, the 
Board remanded the claim for additional development. 

At the January 2009 hearing before the Board, the Veteran 
raised a new claim of entitlement to a higher rating for 
diabetes mellitus, and a new claim of entitlement to service 
connection for a shoulder injury.  The Board refers those 
claims to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to July 8, 2009, the Veteran's 
diabetic retinopathy, maculopathy, and cataracts were 
manifested by a corrected visual acuity of 20/50 in the right 
eye and 20/60 in the left eye at worst, with active diabetic 
retinopathy.  The disability had not resulted in any 
incapacitating episodes, visual field loss, pain, or aphakia.

2.  For the period since July 8, 2009, the Veteran's diabetic 
retinopathy, maculopathy, and cataracts have been manifested 
by a corrected visual acuity of 20/20, bilaterally, with 
active diabetic retinopathy.  The disability has not resulted 
in any incapacitating episodes, visual field loss, pain, or 
aphakia.


CONCLUSIONS OF LAW

1.  For the period prior to July 8, 2009, the criteria for a 
separate 10 percent rating, but not higher, based on 
limitation of visual acuity have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.84, Diagnostic Codes (DCs) 
6006, 6028, 6080; 38 C.F.R. § 4.119, DC 7913 (2009).

2.  The criteria for a rating higher than 10 percent for the 
active pathology of the Veteran's diabetic retinopathy, 
maculopathy, and cataracts have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.84, Diagnostic Codes (DCs) 
6006, 6028, 6080; 38 C.F.R. § 4.119, DC 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated under Diagnostic Code 6079 for 
his diabetic retinopathy, maculopathy, and cataracts.  DC 
6079 pertains to impairment of visual acuity when the vision 
in one eye is 20/50, and the vision in the other eye is 
20/40.  Because the Veteran has also been diagnosed with 
cataracts, DC 6028, which pertains to senile or other 
cataracts, both preoperative and postoperative, is also 
applicable.  

The Board also finds that DC 6006 is applicable in this case.  
The Rating Schedule does not contain a specific diagnostic 
code for diabetic retinopathy.  However, where an unlisted 
condition is encountered it is permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2009).  Therefore, the Board finds that 38 C.F.R. § 4.84, DC 
6006, which pertains to retinitis, is the most closely 
analogous diagnostic code.  Diagnostic Codes 6000 through 
6009, in chronic form, are to be rated from 10 percent to 100 
percent disabling for impairment of visual acuity or loss of 
field of vision, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent is to be assigned during active pathology.  38 
C.F.R. § 4.84, DCs 6000-6009.

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 or worse in one eye and 20/50 or 
worse in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 
6078, 6079.  The ratings increase in 10 percent increments 
according to the levels of vision impairment with the 
greatest award of 100 percent assignable for visual acuity of 
5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 
6063-6078 (2009).

During the pendency of the appeal, the criteria for rating 
eye disabilities changed.  However, because the Veteran filed 
his claim prior to December 10, 2008, the appeal will be 
considered under the old criteria.  73 Fed. Reg. 66543 (Nov. 
10, 2008).

Private treatment records beginning in October 2004, one year 
prior to filing the claim for increased rating, reflect that 
in August 2005, the Veteran was diagnosed with bilateral 
cataracts, suspected glaucoma, clinically significant macular 
edema (CSME), diabetic maculopathy, and cystic macula edema 
secondary to CSME.  The Veteran was evaluated for possible 
bilateral retinal hemorrhage.  He had reported seeing streaks 
of light for one to two days and had noticed a decrease in 
visual acuity.  He denied any redness, pain, or trouble 
reading.  Corrected visual acuity at that time was 20/20 in 
the right eye and 20/40 in the left eye.  His corrected 
visual acuity on follow-up examination later the same month 
was 20/25 in the right eye and 20/50 in the left eye.  In 
response to symptoms related to diabetic macular edema, he 
underwent focal laser photocoagulation in the left eye.  In 
September 2005, his diagnoses were listed as a history of 
CSME in the left eye status post focal laser treatment, 
history of diabetic maculopathy, cystic macular edema, and 
bilateral cataracts.  He stated that he would still see 
floaters in the left eye in the inferior quadrant.  

On December 2005 VA examination, the Veteran reported that he 
suffered from a burning sensation in the eyes, blurry vision 
which was worse with near vision than far vision, and 
floaters.  He denied seeing flashes.  He had previously been 
treated for glaucoma and had discontinued glaucoma 
medication.  The corrected visual acuity in the right eye was 
20/30, and 20/60 in the left eye.  There was a visual filed 
deficit on full to finger counting related to his 
dermatochalasis.  Retinal examination revealed macular 
changes in the left eye secondary to the focal laser 
treatment.  The diagnosis was diabetes mellitus with mild 
background diabetic retinopathy, a history of CSME/diabetic 
maculopathy in the left eye, and bilateral cataracts.  

In January 2009 testimony before the Board, the Veteran 
contended that his diabetic retinopathy, maculopathy, and 
cataracts had worsened.  Specifically, he contended that he 
experienced blurred vision, headaches, floaters, spidering in 
the eyes, and difficulty accommodating to bright lights.  He 
stated that he could only read for about 10 minutes before he 
had to take about an hour break to rest his eyes, and that he 
could not read small numbers or graphs.  He further stated 
that when his blood sugar was low, he would temporarily lose 
his ability to see.  He stated that he had undergone laser 
surgery for the left eye previously due to "multiple spiders" 
that had been noted on that eye, with only a few spiders 
found on the right eye.  He had not undergone eye surgery 
since that time, but believed that both eyes had multiple 
spiders present.

VA treatment records dated in June 2009 reflect that the 
Veteran was being treated for his diabetic retinopathy and 
cataracts privately.  He planned to have cataract surgery, 
and was told that his retinopathy could not be assessed until 
after the surgery.  

Private treatment records dated in June 2009 reflect that the 
Veteran underwent bilateral cataract surgery.  Prior to the 
surgery, the Veteran reported that for the past three months, 
he had been experiencing constant headaches.  His visual 
acuity would become blurry within 10 minutes of reading.  His 
eyes were painful and he had noticed constant "light" in 
his vision.  He denied any flashing or floaters.  Corrected 
visual acuity was 20/50 in the right eye and 20/60 in the 
left eye.  After undergoing cataract surgery a few days 
later, the Veteran reported no pain or discomfort.  His 
corrected visual acuity was then 20/30 in the right eye and 
20/30 in the left eye.  

On July 2009 VA examination, the Veteran reported that he had 
not experienced any headaches since his cataract surgery.  He 
reported that since the surgery, his vision had improved.  
Corrected visual acuity was 20/20, bilaterally.  The Veteran 
did not have diplopia, but occasionally saw three or four 
objects at once when he was only looking at one object.  
Visual field testing equivalent to peripheral Goldmann 
Meridian testing revealed a significant field deficit related 
to the Veteran's bilateral dermatochalasis.  This condition 
was causing deep creases in the Veteran's forehead, superior, 
and temporal hooding, and affected his ability to see in all 
meridians.  Retinal examination reflected temporal 
peripapillary atrophy consistent with open-angle glaucoma in 
the early stages, bilaterally.  Macula examination revealed 
some edema nasal to fovea, with a dot hemorrhage abutting the 
inferonasal fovea in the left eye.  There was also some 
pigmentary changes.  The diagnosis was mild diabetic 
retinopathy, bilaterally, pseudophakia, bilaterally, and a 
history of clinically significant macular diabetic edema 
treated with laser in the left eye in 2005. 

In November 2009, the Veteran submitted a statement in which 
he verified that his he was still having some vision 
problems, namely that he still needed to wear glasses when he 
was reading.  He stated that he was going to have his 
retinopathy re-examined in early 2010.  He did not, however, 
contend that his retinopathy or other eye conditions had 
worsened since the July 2009 VA examination. 

First, because a minimum rating of 10 percent is to be 
assigned during the active pathology for conditions listed in 
DCs 6000-6009, and the evidence demonstrates that throughout 
the pendency of the appeal, the Veteran has carried a 
diagnosis of diabetic retinopathy, a 10 percent rating is 
warranted for the active pathology of his diabetic 
retinopathy.  A rating higher than 10 percent, however, is 
not warranted, as the rating schedule does not provide for a 
higher rating based solely upon the active pathology of a 
disease process.  38 C.F.R. § 4.84, DCs 6000-6009 (2009).  

Next, with regard to impairment of visual acuity, a 10 
percent disability rating is warranted in the following 
situations: (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes are correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 
(2008).

In this case, in August 2005, the Veteran's corrected visual 
acuity was 20/20 in the right eye and 20/40 in the left eye, 
and, later that same month, 20/25 in the right eye and 20/50 
in the left eye.  On December 2005 VA examination, his 
corrected visual acuity in the right eye was 20/30, and 20/60 
in the left eye.  In June 2009, prior to his cataract 
surgery, his corrected visual acuity was 20/50 in the right 
eye and 20/60 in the left eye.  These findings warrant a 10 
percent rating under DC 6079.   However, a higher rating is 
not warranted, as the record does not demonstrate that the 
Veteran's corrected visual acuity was impaired to the extent 
that he had vision in one eye correctable to 20/70 and vision 
in the other eye correctable to 20/50, vision in one eye 
correctable to 20/100 and vision in the other eye correctable 
to 20/50, vision in one eye correctable to 20/200 and vision 
in the other eye correctable to 20/40, or vision in one eye 
correctable to 15/200 and vision in the other eye correctable 
to 20/40.  Although in June 2009, the Veteran's visual acuity 
was worse than on previous testing, these findings still do 
not meet the criteria for a higher rating under the 
Diagnostic Code.  

Therefore, the Board finds that a separate 10 percent rating 
is warranted for limitation of visual acuity prior to July 8, 
2009.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided. 38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
In this case the Veteran suffered from a limitation of visual 
acuity for a period of time and suffered from active 
retinopathy at all times.  For the period where he had a 
limitation of visual acuity, he is entitled to a separate 
rating for that separate manifestation of his eye disability.

In June 2009, the Veteran underwent bilateral cataract 
surgery, with favorable results.  On July 2009 VA 
examination, his corrected visual acuity was 20/20, 
bilaterally.  As the Veteran underwent cataract surgery with 
favorable results, and was found to have 20/20 vision, 
bilaterally on July 2009 VA examination, the Board finds that 
since July 8, 2009, the Veteran does not meet the criteria 
for a compensable rating based upon defective visual acuity.  
In assigning a noncompensable rating for the period since 
June 8, 2009, the Board notes that neither 38 U.S.C.A. § 
5112(b)(6) nor 38 C.F.R. § 3.105(e) apply in the context of 
the assignment of a staged rating by the Board where the 
Veteran's disability rating is not reduced, for any period of 
time, to a level below that which was in effect when the 
matter was appealed to the Board.  See O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007).

The Board further finds that the Veteran is not entitled to a 
higher rating based upon loss of visual field.  Although the 
Veteran's representative correctly points out that on July 
2009 VA examination, the Veteran was found to suffer from a 
significant visual field defect on Goldman Perimeter testing, 
the examiner attributed this defect to the Veteran's 
bilateral dermatochalasis causing deep creases in the 
Veteran's forehead, superior and temporal hooding, rather 
than to the diabetic process or to his service-connected 
diabetic retinopathy.  Such a finding comports with the 
December 2005 VA examination, which also found the Veteran to 
suffer from a visual field defect related to his 
dermatochalasis.  Thus, although the Veteran has been shown 
to suffer from a visual field defect, neither VA examiner 
related the defect to the Veteran's diabetic retinopathy, 
maculopathy, cataracts, or any other ocular manifestation of 
the diabetic process.  Accordingly, absent such a connection, 
the Board finds that the Veteran is not entitled to a higher 
rating based on any visual field deficit.

In addition, the Board finds that the record does not 
demonstrate pain, rest-requirements, or episodic incapacity, 
that would warrant a compensable rating.  Although the 
Veteran complained of painful eyes immediately prior to his 
August 2005 laser treatment and in June 2009, immediately 
prior to his bilateral cataract surgery, the pain was not 
reported to result in functional limitations.  The Veteran 
has not reported that he was required to rest due to the 
pain, nor has such a requirement been prescribed by a 
physician.  38 C.F.R. § 4.84a, DC 6009. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  Under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2009), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id. Therefore, there must be a comparison between 
the level of severity and symptomatology of the claimant's 
service- connected disability with the established criteria 
found in the rating schedule for that disability.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's eye 
disabilities, but findings supporting a compensable rating 
have not been documented.  In addition, it has not been shown 
that the service-connected disability has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment or that there is 
any other factor that suggests the established rating 
criteria do not adequately account for the severity of the 
Veteran's disability.  Therefore, the Board finds that 
referral for consideration of the assignment of an 
extraschedular rating is not warranted. 

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that the Veteran 
has not been entitled to a rating higher than 10 percent for 
his diabetic retinopathy, maculopathy, and cataracts 
throughout the pendency of the appeal.  However, the weight 
of the credible evidence demonstrates that for the period 
prior to July 8, 2009, a separate 10 percent rating is 
warranted.  The Board has resolved all reasonable doubt in 
favor of the veteran in making this decision.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in October 2005; a rating 
decision in January 2006; and a statement of the case in May 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim, in July 2009.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.










ORDER

For the period prior to July 8, 2009, a separate 10 percent 
rating, but no higher, based on limitation of visual acuity, 
is granted.

Entitlement to a rating higher than 10 percent for diabetic 
retinopathy, maculopathy, and cataracts, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


